Title: From John Adams to Benjamin Waterhouse, 30 January 1818
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
30 Jan. 1818

As “the accurate Jefferson” has made the Revolution a Game of Billiards, I will make it a Game of Shutle Cocks. Henry might give “the first impulse to the Ball” in Virgina but Otis’s Battle Lore had Struck the Shuttle cock up in air in Massachusetts and continued to keep it up for Several Years before Henrys Ball was touched. Jefferson was but a Boy at Colledge of 15, or 16 Years of Age at most, and too intent on his Classicks and Sciences to know think or care about any thing in Boston. When Otis first fulminated against British Usurpation I was but twenty five Years and three Months old. Jefferson is at least nine, I believe ten Years Younger than me; and consequently could not be more than fifteen or Sixteen. He knew more of the Eclipses of Jupiters Satelites than he did of what was passing in Boston.
You presume that I “am certain as to the date.” You need not take my Word. Look into Judge Minots History of Massachusetts Bay Anno 1761. Search the Records of the Superiour Court of Judicature, Court of Assize and General Goal Delivery, at Salem Term 1760 and Boston Term 1761. Look up the Newspapers of 1761. Ascertain the time when Chief Justice Stephen Sewall died. Call for Dr Mayhews printed Sermon on his Death. Search the date of Chief Justice Thomas Hutchinsons Commission as Chief Justice, ascertain the Time when the Bench and the Bar assumed their Scarlet and Sable Robes, and You will not find much reason to call in question my Veracity or Memory.
 a right to say Hos Ego Versiculos feci, tulit alter honores and Sic vos non vobis mellificatis ApesThey were James Otis & Samuel AdamsAnd to them ought Statues to be erected and not to John
